Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on July 20, 2022, the following has occurred: claim(s) 1, 10, 17, 21, and 22 have been amended and claim(s) 24-26 have been added. Now, claim(s) 1, 4-10, 13-19, and 21-26 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 13, 15-19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Pre-Grant Publication No. 2021/0012198) in view of Wang et al. (U.S. Patent Pre-Grant Publication No. 2020/0380673) in view of Nguyen et al. (U.S. Patent Pre-Grant Publication No. 2016/0210749) in further view of Heismann et al. (U.S. Patent Pre-Grant Publication No. 2019/0164643).
As per independent claim 1, discloses a domain adaptation method, executed by a computing device comprising: providing a neural network comprising a feature extraction layer, a first discriminator, a second discriminator, and an output layer (See Paragraphs [0098] and[0109]-[0108]: The convolutional neural network (CNN) utilizes a feature extraction unit, a domain discriminating feature unit that can output higher-layer feature that have domain invariance, which the Examiner is interpreting the domain discriminating feature unit to encompass a first discriminator and a second discriminator as the domain discriminating feature unit is able to discriminate between higher-layer and lower-layer feature extraction.);[... ] the multiple data sets of the first and second domains being provided for training domain adaptation of the neural network that performs a target task of determining negativity of a disease for a user or patient, the multiple data sets of the first domain comprising a first data set belonging to a first class indicating disease-positive, the multiple data sets of the second domain comprising a second data set belonging to the first class, the multiple data sets of the first domain further comprising a third data set belonging to a second class indicating disease-negative, the multiple data sets of the second domain further comprising a fourth data set belonging to the second class (See Paragraphs [0144]-[147]: A process is described to utilize the task model, that is trained for a specific task, and a domain discriminating model, that includes a domain discriminating feature module that is used to discriminate a belonging domain, the CBB is then able to give a category label to source domain image data and target image data, which the Examiner is interpreting the process to encompass the claimed portion when combined with the disclosure of Nguyen below that identifies the environment as medical image data and that specific task for the task model can be to identify disease positivity or disease negativity in medical image data.); extracting first feature data, second feature data, third feature data, and fourth feature data from the multiple data sets by the feature extraction layer of the neural network, feature extraction layer being trained to extract at least a common feature of the first domain and the second domain (See Paragraphs [0097]-[0098]: The feature extraction unit is configured to extract a lower-layer feature and a higher-layer feature of input data and a specific training requirement can be implemented to identify the quantity of lower-layer features, which the Examiner is interpreting that the feature extraction unit can be utilized to extract feature data from multiple data sets, and the training requirements can be utilized to extract at least a common feature of the first domain and second domain.); training the first discriminator that discriminates a domain of data corresponding to the first class and the feature extraction layer using the first feature data extracted from the first data set among the multiple data sets of the first domain (See Paragraphs [0109]-[0110]: A process is described for training a domain discriminating feature unit that the Examiner is interpreting to encompass the claimed portion.); training the first discriminator and the feature extraction layer using the second feature data extracted from the second data set among the multiple data sets of the second domain (See Paragraphs [0l 15]-[0120]: A process is described for training a target deep neural network that utilizes a feature extraction module and a domain discriminating feature unit, and calculating a second loss function from the lower-layer feature of the sample data in each of the source domain data, which the Examiner is interpreting the feature extraction module to encompass the first discriminator, the lower- layer feature of the sample data to encompass the second feature data extracted from a second data set that corresponds to the first class of a second domain.); training the second discriminator that discriminates a domain of data corresponding to the second class and the feature extraction layer using the third feature data extracted from the third data set among the multiple data sets of the first domain (See Paragraphs [0121]-[0123]: A process is described for calculating a second loss function, the second loss corresponding to the sample data in the source domain data based on the sample data in the source domain data and a corresponding sample label, which the Examiner is interpreting to encompass the claimed portion.); training the output layer, when learning accuracy of at least one of the first discriminator or the second discriminator is greater than a first threshold value (See Paragraphs [013l]-[0135]: An adaptive threshold is set based on the precision of the task model and the adaptive threshold is positively correlated to the precision of the task model, which the Examiner is interpreting to encompass the claimed portion.); and outputting a class classification result in which the output layer receives the first feature data, the second feature data, the third feature data and the fourth feature data, and classifies classes (See Paragraphs [01170]-[0174]: A process is described to output a partial or final result of an obtained matrix that can be stored in an accumulator by utilizing an image classification, a domain invariance, a domain discriminating, the sample data collection and the weight setting, which the Examiner is interpreting to encompass the claimed portion.), wherein the first and second discriminators are trained to discriminate the first and second domains, wherein the feature extraction layer is trained to not discriminate the first and second domains (See Paragraphs [0038]-[0039]: A domain invariant module that is able to set weights of the target domain training sample data based on similarity between the first result corresponding to the target domain training sample data and a domain label and the similarity indicates a value of a difference between the first result and the domain label, which the Examiner is interpreting to encompass discriminators able to discriminate the first and second domains, and to not be the feature extraction unit.).
While Zhang teaches the method as described above, Zhang may not explicitly teach training the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets.
Wang teaches a method for training the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets (See Paragraph [0032]: A fourth network is trained to extract features in regions of interest from region of interest segmentation images, associated diagnostic data, or combinations thereof, which the Examiner is interpreting the features that the fourth network is extracting to encompass fourth feature data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang to include training the second discriminator and the feature extraction layer using the fourth feature data extracted from the fourth data set among the multiple data sets as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang with Wang with the motivation of improving cost efficiency (See Background of Wang in Paragraph [0003]).
While Zhang/Wang teaches the method as described above, Zhang/Wang may not explicitly teach providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method, [...].
Nguyen teaches a method for providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method (See Paragraph [0045]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., Tl MR image), which the Examiner is interpreting to encompass the claimed portion to be utilized with the teachings of Zhang and Wang to identify two domains with different image protocols.),[ ... ] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang to include providing a first domain and a second domain each comprising multiple data sets, the multiple data sets of the first domain comprising first medical images captured using a first shooting method and the multiple data sets of the second domain comprising second medical images captured using a second shooting method that is different from the first shooting method as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Nguyen with the motivation of improving cost and time efficiency (See Background of the Invention of Nguyen in Paragraph [0004]).
While Zhang/Wang/Nguyen teaches the method as described above, Zhang/Wang/Nguyen may not explicitly teach wherein the neural network is configured to receive a first data form of the first data set comprising the first medical images, wherein the second data set comprising the second medical images has a second data form, and wherein providing the first domain and the second domain each comprising the multiple data sets comprises: determining whether the second data form of the second data set is different from the first data form of the first data set; in response to determining that the second data form of the second data set is different from the first data form of the first data set, adjusting the second data form of the second data set to be the same as the first data form of the first data set; and entering the second data set in the adjusted data form as an input to the neural network such that the first and second data sets having the same data form are processed in the neural network.
Heismann teaches a method wherein the neural network is configured to receive a first data form of the first data set comprising the first medical images (See Paragraphs [0071]-[0074]: A process is described wherein patient images acquired at different time points are stored in an image database and the medical images of the patient fulfilling a relevancy criterion depending on the evaluation parameter and having been acquired at different time points are retrieved from the image database, the retrieved images are registered to each other in at least one registration process, and a composite evaluation image data set comprising a time series of evaluation images is derived from the registered retrieved images, which the Examiner is interpreting the stored images in a database that are registered to a patient with a composite evaluation image data set to encompass the claimed portion.), wherein the second data set comprising the second medical images has a second data form (See Paragraphs [0071]-[0074]: A process is described wherein patient images acquired at different time points are stored in an image database and the medical images of the patient fulfilling a relevancy criterion depending on the evaluation parameter and having been acquired at different time points are retrieved from the image database, the retrieved images are registered to each other in at least one registration process, and a composite evaluation image data set comprising a time series of evaluation images is derived from the registered retrieved images, which the Examiner is interpreting the stored images in a database that are registered to a patient with a composite evaluation image data set to encompass the claimed portion.), and wherein providing the first domain and the second domain each comprising the multiple data sets comprises: determining whether the second data form of the second data set is different from the first data form of the first data set (See Paragraph [0112]: The conversion algorithm is able to convert image data from one imaging modality to virtual image data of the other imaging modality for at least some registered retrieved images of at least two of the registered retrieved images have been acquired by different imaging modalities, which the Examiner is interpreting to encompass the claimed portion as the process is able to identify differences between two images and would be able to identify the differences between data sets.); in response to determining that the second data form of the second data set is different from the first data form of the first data set, adjusting the second data form of the second data set to be the same as the first data form of the first data set (See Paragraph [0112]: The conversion algorithm is able to convert image data from one imaging modality to virtual image data of the other imaging modality for at least some registered retrieved images of at least two of the registered retrieved images have been acquired by different imaging modalities, which the Examiner is interpreting to encompass the claimed portion as the conversion algorithm converts the differing image to the appropriate form.); and entering the second data set in the adjusted data form as an input to the neural network such that the first and second data sets having the same data form are processed in the neural network (See Paragraph [0112]: The conversion algorithm is able to convert image data from one imaging modality to virtual image data of the other imaging modality for at least some registered retrieved images of at least two of the registered retrieved images have been acquired by different imaging modalities, which the Examiner is interpreting to encompass the claimed portion as the converted image can then be utilized in the process.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang/Nguyen to include the neural network is configured to receive a first data form of the first data set comprising the first medical images, wherein the second data set comprising the second medical images has a second data form, and wherein providing the first domain and the second domain each comprising the multiple data sets comprises: determining whether the second data form of the second data set is different from the first data form of the first data set; in response to determining that the second data form of the second data set is different from the first data form of the first data set, adjusting the second data form of the second data set to be the same as the first data form of the first data set; and entering the second data set in the adjusted data form as an input to the neural network such that the first and second data sets having the same data form are processed in the neural network as taught by Heismann. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang/Nguyen with Heismann with the motivation of improving comparing of medical images (See Background of Heismann in Paragraph [0003]).
Claims 10 and 17 mirror claim 1 only within different statutory categories, and is rejected for the same reason as claim 1.
As per claim 4, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang/Wang may not explicitly teach wherein the first medical images comprise 2D images and wherein the second medical images comprise 3D images.
Nguyen teaches a method wherein the first medical images comprise 2D images and wherein the second medical images comprise 3D images (See Paragraphs [0045]-[0046]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., Tl MR image), the images can also be a contrast CT image from a non-contrast CT image, and the images can be 2D or 3D medical image, which the Examiner is interpreting to encompass the claimed portion when combined with teachings of Zhang and Wang to be utilized with the CNN of Zhang.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang to include the first medical images comprise 2D images and wherein the second medical images comprise 3D images as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Nguyen with the motivation of improving cost and time efficiency (See Background of the Invention of Nguyen in Paragraph [0004]).
Claims 13 and 18 mirror claim 4 only within different statutory categories, and is rejected for the same reason as claim 4.
As per claim 6, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang/Wang may not explicitly teach wherein the first medical images comprise single-layer images and wherein the second medical images comprise multi-layer images.
Nguyen teaches a method wherein the first medical images comprise single-layer images and wherein the second medical images comprise multi-layer images (See Paragraphs [0045]¬ [0046]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., Tl MR image), the images can also be a contrast CT image from a non-contrast CT image, and the images can be 2D or 3D medical image, which the Examiner is interpreting to encompass the claimed portion when combined with teachings of Zhang and Wang to be utilized with the CNN of Zhang.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang to include wherein the first medical images comprise single-layer images and wherein the second medical images comprise multi-layer images as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Nguyen with the motivation of improving cost and time efficiency (See Background of the Invention of Nguyen in Paragraph [0004]).
Claims 15 mirrors claim 6 only within a different statutory category, and is rejected for the same reason as claim 6.
As per claim 7, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang further teaches wherein training the output layer comprises updating a weight value of the feature extraction layer by back propagation of errors based on difference between an inverted label that is an inverted ground truth domain label and a domain prediction value acquired from the first discriminator (See Paragraphs [0101]-[0103]: A process is described to utilize a back propagation algorithm for an error-loss-centered backpropagation processing intended to obtain a weight matrix of an optimal super-resolution model and the higher-layer feature output by the higher-layer feature extraction subunit is input into the task unit by a labeled source domain data is processed by the feature extraction unit to output the higher-layer feature, and then a label is output, which the Examiner is interpreting to encompass the claimed portion.).
Claims 16 mirrors claim 7 only within a different statutory category, and is rejected for the same reason as claim 7.
As per claim 8, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang further teaches wherein updating the weight value of the feature extraction layer comprises updating the weight value of the feature extraction layer by back propagation of errors based on a difference between the inverted label that is the inverted ground truth domain label and a domain prediction value acquired from the second discriminator, only if learning accuracy of the output layer is greater than or equal to a second threshold value based on a learning result of the feature extraction layer (See Paragraphs [0162]-[0168]: A threshold is set, and then image data whose confidence is greater than the threshold is selected from the target domain image data as the target domain training sample data, and classification precision increases with increasing quantity of training times which furthers the process of setting a weight for the selected target domain training sample data based on the output of the domain discriminator, which the Examiner is interpreting to encompass the claimed portion when combined with the process disclosed by Zhang in claim 7.).
As per claim 9, Zhang/Wang/Nguyen/Heismann discloses the method of claims 1 and 7 as described above. Zhang further teaches classifying classes by receiving the first feature data, the second feature data, the third feature data and the fourth feature data and outputting the class classification result in the output layer, wherein the updating weight value of the feature extraction layer comprises increasing importance of the output layer in back propagation of the inverted label if learning accuracy of the output layer is less than a second threshold value based on a learning result of the feature extraction layer (See Paragraphs [0132]-[0153]: A process is described for identifying adaptive thresholds that is a part of the process to set a weight of the target domain training sample data based on a first result corresponding to the target domain training sample data, where the weight can be set at a higher or smaller weight set based on a similarity between the predicted value and the distribution of the source or target domain data, and the output is a classification of the image, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 19, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang further teaches wherein the multiple data sets of the first and second domains further comprise data belonging to a third class of the first and second domains, the third class representing normal, and wherein the neural network comprises a third discriminator that discriminates a domain of the data corresponding to the third class (See Paragraphs [0122]-[0123] and [0153]: A third loss function corresponding to the sample data in the source domain data based on the higher-layer feature of the sample data in the source domain data and a corresponding sample data label and can be utilized by a task module to obtain a third result corresponding to the sample data, which the Examiner is interpreting to encompass the claimed portion as the third loss function can be the classification loss function that could be to identify the normal.).
As per claim 22, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang/Wang may not explicitly teach wherein the neural network is configured to receive single­layer images having the first data form of the first data set, wherein the first data set comprises single-layer images while the second data sets comprises multi-layer images, and wherein providing of the multiple data sets comprises extracting single-layer images from the multi-layer images and entering the extracted single­ layer images into the neural network as an input.
Nguyen teaches a method wherein the neural network is configured to receive single­layer images having the first data form of the first data set, wherein the first data set comprises single-layer images while the second data sets comprises multi-layer images, and wherein providing of the multiple data sets comprises extracting single-layer images from the multi-layer images and entering the extracted single­ layer images into the neural network as an input (See Paragraphs [0045]-[0046]: A process is described to utilize a source domain (first domain) to generate a target domain (second domain) for cross-modality modality medical image synthesis that includes synthesizing an MR image of one type of MR protocol (T2 MR image) from an MR image of another type of MR protocol (e.g., Tl MR image), the images can also be a contrast CT image from a non-contrast CT image, and the images can be 2D or 3D medical image, which the Examiner is interpreting to encompass the claimed portion when combined with teachings of Zhang and Wang to be utilized with the CNN of Zhang.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang to include receive single­layer images having the first data form of the first data set, wherein the first data set comprises single-layer images while the second data sets comprises multi-layer images, and wherein providing of the multiple data sets comprises extracting single-layer images from the multi-layer images and entering the extracted single­ layer images into the neural network as an input as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Nguyen with the motivation of improving cost and time efficiency (See Background of the Invention of Nguyen in Paragraph [0004]).
As per claim 22, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang further teaches wherein the output layer outputs a class probability value representing a confident score of each class indicating that each of the multiple data sets belongs to the first or second class (See Paragraphs [0162]: The output of the image classification model for the sample data includes category information and a confidence level, the output confidence level is high, a probability that the category information is correctly output is high, which the Examiner is interpreting to encompass the claimed portion as Zhang can utilize the predicted value and the confidence level to identify the classification probability.).
As per claim 24, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang/Wang may not explicitly teach wherein providing the first domain and the second domain each comprising the multiple data sets comprises: determining whether the adjusted data form satisfy one or more input conditions that comprise at least one of definition, ratio of the first data set and second data set, inclusion of a predetermined color, or size of data.
Nguyen teaches a method wherein providing the first domain and the second domain each comprising the multiple data sets comprises: determining whether the adjusted data form satisfy one or more input conditions that comprise at least one of definition, ratio of the first data set and second data set, inclusion of a predetermined color, or size of data (See Paragraph [0052]: The parameters for setting on the prostate dataset are summarized in Table 2, the voxel size can be identified and utilized, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Heismann in reference to the evaluation parameters for adjusting the data sets.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang to include providing the first domain and the second domain each comprising the multiple data sets comprises: determining whether the adjusted data form satisfy one or more input conditions that comprise size of data as taught by Nguyen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang with Nguyen with the motivation of improving cost and time efficiency (See Background of the Invention of Nguyen in Paragraph [0004]).
As per claim 25, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang further teaches wherein providing the first domain and the second domain each comprising the multiple data sets comprises: perform an over-sampling process for the data sets of the second domain to increase the number of data samples of the second domain (See Paragraph [0162]: A relatively low precision of the image classification model in a training process, classification precision increases with increasing quantity of training times, and setting of the threshold is related to model precision, in other words, an adaptive threshold is set based on precision of a currently obtained image classification model, which the Examiner is interpreting to encompass the claimed portion when combined with the evaluation parameters of Heismann to increase the number of samplings based on user input.).
As per claim 26, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang further teaches when a learning accuracy of the output layer is greater than a threshold value, continuing adversarial learning on the feature extraction layer (See Paragraph [0162]: A relatively low precision of the image classification model in a training process, classification precision increases with increasing quantity of training times, and setting of the threshold is related to model precision, in other words, an adaptive threshold is set based on precision of a currently obtained image classification model, which the Examiner is interpreting the setting of the threshold for the image classification model to encompass the claimed portion.); and when the learning accuracy of the output layer is less than the threshold value, stopping the adversarial learning of the feature extraction layer and performing learning based on prediction errors of the output layer on the feature extraction layer (See Paragraph [0101]: The convolutional neural network may correct a parameter in an initial super-resolution model in a training process by using an error back propagation algorithm to reduce error loss to maintain an optimal super-resolution model, which the Examiner is interpreting to encompass the claimed portion as the algorithm is reducing the amount of errors by updating the model if there is an error.).
Claims 5, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Pre-Grant Publication No. 2021/0012198) in view of Wang et al. (U.S. Patent Pre-Grant Publication No. 2020/0380673) in view of Nguyen et al. (U.S. Patent Pre-Grant Publication No. 2016/0210749) in view of Heismann et al. (U.S. Patent Pre-Grant Publication No. 2019/0164643) in further view of Ramsay et al. (U.S. Patent Pre-Grant Publication No. 2018/0109698).
As per claim 5, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang/Wang/Nguyen/Heismann may not explicitly teach wherein the first medical images comprise full-field mammography (FFDM) images and wherein the second medical images comprise digital breast tomosynthesis (DBT) images.
Ramsay teaches a method wherein the first medical images comprise full-field mammography (FFDM) images and wherein the second medical images comprise digital breast tomosynthesis (DBT) images (See Paragraph [0285]: The modalities that can be utilized are 3D Tomosynthesis and Full Field Digital Mammography, which the Examiner is interpreting to encompass the claimed portion when combined with Zhang/Wang's ability to extract feature data from different domains.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang/Nguyen/Heismann to include the first medical images comprise full-field mammography (FFDM) images and wherein the second medical images comprise digital breast tomosynthesis (DBT) images as taught by Ramsay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang/Nguyen/Heismann with Ramsay with the motivation of improving visualization and characterization of objects in images (See Background of Ramsay in Paragraph [0001]).
Claims 14 mirrors claim 5 only within a different statutory category, and is rejected for the same reason as claim 5.
As per claim 21, Zhang/Wang/Nguyen/Heismann discloses the method of claim 1 as described above. Zhang/Wang/Nguyen/Heismann may not explicitly teach wherein the neural network is configured to receive single-channel images having the first data form of the first data set, wherein the first data set comprises single-channel images while the second data sets comprises multi-channel images, and wherein providing of the multiple data sets comprises extracting single-channel images from the multi-channel images and entering the extracted single-channel images into the neural network as an input.
Ramsay teaches a method wherein the neural network is configured to receive single-channel images having the first data form of the first data set, wherein the first data set comprises single-channel images while the second data sets comprises multi-channel images, and wherein providing of the multiple data sets comprises extracting single-channel images from the multi-channel images and entering the extracted single-channel images into the neural network as an input (See Paragraphs [0159]-[0164]: The images can be utilized in a multi-channel matrix and can also be utilized in a single-layer, which the Examiner is interpreting to encompass the claimed portion when combined with Zhang/Wang's ability to extract feature data from different domains.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Zhang/Wang/Nguyen/Heismann to include the neural network is configured to receive single-channel images having the first data form of the first data set, wherein the first data set comprises single-channel images while the second data sets comprises multi-channel images, and wherein providing of the multiple data sets comprises extracting single-channel images from the multi-channel images and entering the extracted single-channel images into the neural network as an input as taught by Ramsay. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Wang/Nguyen/Heismann with Ramsay with the motivation of improving visualization and characterization of objects in images (See Background of Ramsay in Paragraph [0001]).

Response to Arguments
In the Remarks filed on July 20, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Zhang/Wang/Nguyen and Zhang/Wang/Nguyen/Ramsay does not fully encompass the newly amended and newly added claims of 1, 4, 6-10, 13, 15-19, and 22-26.
In response to argument (1), the Examiner acknowledges that the newly amended and newly added claims of 1, 4, 6-10, 13, 15-19, and 22-26 are not fully encompassed by the combination of Zhang/Wang/Nguyen and Zhang/Wang/Nguyen/Ramsay. The Examiner has added Heismann et al. (U.S. Patent Pre-Grant Publication No. 2019/0164643) do the combination of Zhang/Wang/Nguyen and Zhang/Wang/Nguyen/Ramsay. Heismann is relied upon to meet the newly amended claimed portions as rejected above and Heismann teaches a method wherein the neural network is configured to receive a first data form of the first data set comprising the first medical images in Paragraphs [0071]-[0074] it is taught that a process is described wherein patient images acquired at different time points are stored in an image database and the medical images of the patient fulfilling a relevancy criterion depending on the evaluation parameter and having been acquired at different time points are retrieved from the image database, the retrieved images are registered to each other in at least one registration process, and a composite evaluation image data set comprising a time series of evaluation images is derived from the registered retrieved images. Heismann further teaches wherein the second data set comprising the second medical images has a second data form in Paragraphs [0071]-[0074] that teaches a process is described wherein patient images acquired at different time points are stored in an image database and the medical images of the patient fulfilling a relevancy criterion depending on the evaluation parameter and having been acquired at different time points are retrieved from the image database, the retrieved images are registered to each other in at least one registration process, and a composite evaluation image data set comprising a time series of evaluation images is derived from the registered retrieved images. Heismann further teaches wherein providing the first domain and the second domain each comprising the multiple data sets comprises: determining whether the second data form of the second data set is different from the first data form of the first data set in Paragraph [0112] that teaches a conversion algorithm is able to convert image data from one imaging modality to virtual image data of the other imaging modality for at least some registered retrieved images of at least two of the registered retrieved images have been acquired by different imaging modalities. Heismann further teaches in response to determining that the second data form of the second data set is different from the first data form of the first data set, adjusting the second data form of the second data set to be the same as the first data form of the first data set in Paragraph [0112] that teaches the conversion algorithm is able to convert image data from one imaging modality to virtual image data of the other imaging modality for at least some registered retrieved images of at least two of the registered retrieved images have been acquired by different imaging modalities. Heismann also teaches entering the second data set in the adjusted data form as an input to the neural network such that the first and second data sets having the same data form are processed in the neural network in Paragraph [0112] that teaches a conversion algorithm is able to convert image data from one imaging modality to virtual image data of the other imaging modality for at least some registered retrieved images of at least two of the registered retrieved images have been acquired by different imaging modalities. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (U.S. Patent Pre-Grant Publication No. 2020/0193269), describes a recognizer that includes a shared encoder to extract feature of an input image in a source and a target domain, Virkar et al. (U.S. Patent Pre-Grant Publication No. 2010/0063948), describes methods, systems, and machines for training machines to categorize data and/or recognize patterns in data providing one or more training data, and Venkateswara et al. ("Deep-Learning Systems for Domain Adaptation in Computer Vision: Learning Transferable Feature Representations"), describes utilizing neural networks in domain adaptation based on deep learning.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626